PER CURIAM.
Spencer Slate brought an action in the Circuit Court for Leon County, seeking declaratory and injunctive relief based on a claim that David Rice had violated the Resign to Run Law, section 99.012, Florida Statutes (2006), and asking that Rice’s name be removed from the ballot as a Republican Party candidate for the Florida House of Representatives in District 120. Judgment was entered for defendant Rice and Slate appeals. We have carefully read the briefs of the parties and the order of the circuit court, and reviewed the applicable law. It is our conclusion that the reasoning and the result of the circuit court are correct and, accordingly, the judgment is affirmed.
AFFIRMED.
ALLEN, WEBSTER, and DAVIS, JJ., concur.